  Case 16-28671         Doc 65     Filed 11/02/18 Entered 11/02/18 09:12:16              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-28671
         JAMES BROWN SR
         ANTOINETTE L BROWN
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/07/2016.

         2) The plan was confirmed on 12/20/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/02/2018.

         6) Number of months from filing to last payment: 22.

         7) Number of months case was pending: 26.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-28671         Doc 65      Filed 11/02/18 Entered 11/02/18 09:12:16                    Desc Main
                                      Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor             $13,310.00
        Less amount refunded to debtor                            $0.00

NET RECEIPTS:                                                                                  $13,310.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $627.39
    Other                                                                   $10.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,637.39

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
ADVANCED REHAB CARE             Unsecured          66.00           NA              NA            0.00       0.00
ADVOCATE HEALTH CORP            Unsecured         360.00           NA              NA            0.00       0.00
ADVOCATE HEALTH CORP            Unsecured         189.00           NA              NA            0.00       0.00
ADVOCATE MEDICAL GROUP          Unsecured         329.25           NA              NA            0.00       0.00
AT&T                            Unsecured         141.00           NA              NA            0.00       0.00
CAPTIALONE                      Unsecured          70.00           NA              NA            0.00       0.00
CDA PONTIAC                     Unsecured         722.00      1,812.00        1,812.00           0.00       0.00
CHICAGOLAND INFECTIOUS DISEASE Unsecured           23.91           NA              NA            0.00       0.00
CHICAGOLAND INFECTIOUS DISEASE Unsecured           12.44           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE Secured           849.00        648.90          648.90        227.60        0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured          479.50        787.11          787.11           0.00       0.00
COMMONWEALTH EDISON             Unsecured         640.00        736.24          736.24           0.00       0.00
CREDIT MANAGEMENT LP            Unsecured         587.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT CO Unsecured           722.00           NA              NA            0.00       0.00
FIFTH THIRD BANK                Unsecured      6,976.00            NA              NA            0.00       0.00
HOME SCRIPTS PHARMACY SERVICE Unsecured            80.00           NA              NA            0.00       0.00
HOME SCRIPTS PHARMACY SERVICE Unsecured            99.62           NA              NA            0.00       0.00
HOME SCRIPTS PHARMACY SERVICE Unsecured            80.00           NA              NA            0.00       0.00
ILLINOIS EYE INSTITUTE          Unsecured         188.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE        Priority      14,261.54     17,042.99        17,042.99      2,422.98        0.00
INTERNAL REVENUE SERVICE        Unsecured      7,937.03       6,933.35        6,933.35           0.00       0.00
LIFELINE AMBULANCE LLC          Unsecured         754.00           NA              NA            0.00       0.00
LIFELINE AMBULANCE LLC          Unsecured         776.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU         Unsecured           1.00           NA              NA            0.00       0.00
MERCY HOSPITAL & MEDICAL CENT Unsecured           118.00           NA              NA            0.00       0.00
MERCY HOSPITAL & MEDICAL CENT Unsecured           189.00           NA              NA            0.00       0.00
MIDWEST DIAGNOSTIC PATHOLOGY Unsecured             44.00           NA              NA            0.00       0.00
MIDWEST POST ACUTE CARE ENT     Unsecured          28.13           NA              NA            0.00       0.00
MONITRONICS FUNDING             Unsecured         164.00           NA              NA            0.00       0.00
OCWEN LOAN SERVICING LLC        Secured      146,176.00    141,130.23       146,796.64           0.00       0.00
OCWEN LOAN SERVICING LLC        Secured              NA       5,666.41        4,778.83      4,778.83        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-28671      Doc 65     Filed 11/02/18 Entered 11/02/18 09:12:16                   Desc Main
                                  Document Page 3 of 4



Scheduled Creditors:
Creditor                                   Claim         Claim         Claim        Principal       Int.
Name                             Class   Scheduled      Asserted      Allowed         Paid          Paid
PRA RECEIVABLES MGMT         Unsecured         813.23        813.23        813.23           0.00        0.00
QUANTUM3 GROUP LLC           Unsecured         426.63        426.63        426.63           0.00        0.00
SANTANDER CONSUMER USA       Secured             1.00           NA           1.00           0.00        0.00
SOCIAL SECURITY ADMIN        Unsecured         999.60           NA            NA            0.00        0.00
STATE COLLECTION SERVICE     Unsecured           1.00           NA            NA            0.00        0.00
STATE COLLECTION SERVICE     Unsecured         273.00           NA            NA            0.00        0.00
STATE COLLECTION SERVICE     Unsecured         135.00           NA            NA            0.00        0.00
WATERFRONT TERRACE           Unsecured         450.00           NA            NA            0.00        0.00
WELLS FARGO BANK NA          Unsecured         130.83        130.83        130.83           0.00        0.00
WELLS FARGO BANK NA          Secured        3,543.26       2,514.91      2,514.91      1,243.20         0.00
WOUND CARE SOLUTIONS INC     Unsecured         720.00           NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                          Claim           Principal                Interest
                                                        Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                             $146,796.64               $0.00                  $0.00
      Mortgage Arrearage                             $4,778.83           $4,778.83                  $0.00
      Debt Secured by Vehicle                            $1.00               $0.00                  $0.00
      All Other Secured                              $3,163.81           $1,470.80                  $0.00
TOTAL SECURED:                                     $154,740.28           $6,249.63                  $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                        $0.00               $0.00                  $0.00
       Domestic Support Ongoing                          $0.00               $0.00                  $0.00
       All Other Priority                           $17,042.99           $2,422.98                  $0.00
TOTAL PRIORITY:                                     $17,042.99           $2,422.98                  $0.00

GENERAL UNSECURED PAYMENTS:                         $11,639.39                 $0.00                $0.00


Disbursements:

       Expenses of Administration                          $4,637.39
       Disbursements to Creditors                          $8,672.61

TOTAL DISBURSEMENTS :                                                                     $13,310.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-28671         Doc 65      Filed 11/02/18 Entered 11/02/18 09:12:16                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
